                                    Case 3:21-cv-05712-LB Document 1-1 Filed 07/26/21 Page 1 of 3

                                                          Exhibit A to the Complaint
Location: Milpitas, CA                                                                              IP Address: 108.65.193.77
Total Works Infringed: 24                                                                           ISP: AT&T U-verse
 Work      Hashes                                                                 UTC        Site          Published     Registered   Registration
 1         Info Hash:                                                             06-04-     Blacked       05-31-2021    06-15-2021   PA0002296925
           7B5C509F0E138C25DA7E1CFEDEBD4AA7B5DCF4BC                               2021       Raw
           File Hash:                                                             07:39:02
           7A28194A1CC4B1F19B17D5740386B6F1D8D499F361CF1FCC92F31BEF672E1653
 2         Info Hash:                                                             05-21-     Blacked       05-03-2021    06-15-2021   PA0002296918
           42ECAAEDF5FAE1D20495A16EE7297D12DE2F4692                               2021       Raw
           File Hash:                                                             07:04:39
           2119CF5CC787DA3DCDBFB77F08C539EC3AAA2D732B0F6855457713266E2F89B9
 3         Info Hash:                                                             04-13-     Blacked       04-12-2021    04-27-2021   PA0002288983
           36236DF80E3789C32873A3E74D3DCB69631784C2                               2021       Raw
           File Hash:                                                             06:02:22
           708063990182E56298A47B688B4698CA2EE25DB127EAC494D09B1B5008E0E7AC
 4         Info Hash:                                                             03-09-     Tushy         03-07-2021    03-22-2021   PA0002282503
           BCB39DF4FF4430DC42537D2AB3893D69C56A560E                               2021
           File Hash:                                                             09:25:48
           E72A5AD2FA19999DE3594E4E11E69AAE595C3F128A09DA5E97317E75BBA0CA28
 5         Info Hash:                                                             05-19-     Tushy         02-05-2020    03-15-2020   PA0002240545
           5DE0F105FC00E754C7A68603C1A8E3DD0386A030                               2020
           File Hash:                                                             19:26:58
           66005ED04FAA2FA043F36536FF1BA73147CB286F0AC9CCC4034E6F08ACDDA242
 6         Info Hash:                                                             05-19-     Tushy         12-27-2019    01-22-2020   PA0002234861
           2A03B74B0623C4DC5C2A345CA6942396B4E80DBA                               2020
           File Hash:                                                             19:11:15
           28D715B697DDB1C089DA2343D01306F2C2B9365A8A89E422E1E0232F462B7235
 7         Info Hash:                                                             04-28-     Blacked       09-29-2019    10-21-2019   PA0002207777
           A293C6DB6C2A564F2EBBF7F273138154D95D3C4C                               2020       Raw
           File Hash:                                                             11:57:33
           75CF2A35CD67E106DC2D5C349DA347EBE72F275E10C4A134CF140C2662694B79
 8         Info Hash:                                                             04-12-     Blacked       02-01-2020    03-15-2020   PA0002240553
           8E6EED497401E5632882329A13CCE181E0D45A1E                               2020       Raw
           File Hash:                                                             06:10:04
           7EF068634F9DBFFFF69D13096D059481F3BD7CB4C08FB71B20294D69CF19CB36
                                Case 3:21-cv-05712-LB Document 1-1 Filed 07/26/21 Page 2 of 3

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
9      Info Hash:                                                         03-08-     Blacked   03-05-2020   04-15-2020   PA0002246102
       C5066B1D80EAA05D2B14F75F270793B4B5C9C7F7                           2020
       File Hash:                                                         03:45:20
       F1F789A2C6376053A4B21563798EDDB6213746A5C8A3FEF712C6104986636863
10     Info Hash:                                                         02-29-     Vixen     02-28-2020   04-17-2020   PA0002251744
       089B3E366297B1BE04D0F906FE75AF916586D0F6                           2020
       File Hash:                                                         08:03:52
       033A772FA9953E2C818B0FD0AA0DE6E75B6D84745F83F2010A8606CD0E959BE8
11     Info Hash:                                                         02-14-     Blacked   02-13-2020   03-18-2020   PA0002241447
       4BC88CE75F516411A03F0D4908F70299E6EA5B8F                           2020       Raw
       File Hash:                                                         18:36:37
       113D6680B4E1CA5B0C7C2750EED2410FCAC42C43DBE8EDEB56D2D2FC4B3BA8DE
12     Info Hash:                                                         12-07-     Blacked   12-06-2019   12-17-2019   PA0002217665
       86804856761D83AD88F3D60A55538FD4C54CCAF9                           2019
       File Hash:                                                         08:41:21
       A0E0110717861537BA4980ACEF88256134D2FB1A710EA7331055A765A08959FD
13     Info Hash:                                                         11-23-     Blacked   11-22-2019   12-17-2019   PA0002217672
       72906D84D8783BBD85422446F753190E587602DF                           2019       Raw
       File Hash:                                                         07:54:32
       5D29B63EE042AECC50E69817F835ADDA3C953B61CF929DBB55B296E7B95F6867
14     Info Hash:                                                         11-23-     Tushy     11-22-2019   12-03-2019   PA0002232052
       E401EDC19B0CCB7625B52FEE8B163E03FFF0EF0E                           2019
       File Hash:                                                         07:50:40
       CFA72EA152DD827C145166E600349017CCEFD9C1FCDA3374115C2BCAD05C0681
15     Info Hash:                                                         10-04-     Blacked   10-02-2019   10-21-2019   PA0002207747
       AB6061895AFDF2D02F4E52CBE8139592CFEFDF38                           2019
       File Hash:                                                         06:23:03
       8AC6BEF33EC824383A869041954605EAA507DB219553EA03EE78AEC6DD85A33A
16     Info Hash:                                                         09-24-     Tushy     09-23-2019   10-07-2019   PA0002205466
       EDFC62C9AAB72DDFCD865F492AFC530D912B089E                           2019
       File Hash:                                                         06:50:14
       FC53C039131B9EACB19F232BAC3627FF51FFA42F09C6ABC2930F4CFC5FAE0414
17     Info Hash:                                                         08-24-     Blacked   08-23-2019   09-11-2019   PA0002199989
       56DCEECF670433E528CAF870134FB35521993324                           2019
       File Hash:                                                         23:44:50
       49478B9A5A0DE609D68FCF73946C83E36F6A895193143EF44BF6C2F82582A5C3
                                Case 3:21-cv-05712-LB Document 1-1 Filed 07/26/21 Page 3 of 3

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
18     Info Hash:                                                         07-25-     Blacked   07-24-2019   09-10-2019   PA0002199414
       B426DA516B5F87C97B1C1D5732F040BC16B1F5A4                           2019
       File Hash:                                                         10:45:11
       8D6DDB62698A011D6F8AEDECA858410D559FE50CDD8DF33B7527D8CBC1F54D77
19     Info Hash:                                                         07-07-     Blacked   07-06-2019   08-02-2019   PA0002192304
       BC86E55F2C128EFE18D962E4EB57A61EBD0AD349                           2019       Raw
       File Hash:                                                         10:06:17
       6C07F7106D560D21F03E3A88304E502368948D9E4E838909E453898AD6BEBA00
20     Info Hash:                                                         05-22-     Tushy     05-21-2019   06-17-2019   PA0002181294
       557B0DE14F6A7A062A05FC99F16612D803949D3D                           2019
       File Hash:                                                         05:24:58
       9EF62CAA1C0D9C52B514A1F0AA148B3661ACC17A9086063745262761793AEDBC
21     Info Hash:                                                         05-21-     Vixen     05-19-2019   06-13-2019   PA0002180953
       87E3EE6A6C12D0A473417E5E80E3584E523406F7                           2019
       File Hash:                                                         07:22:48
       62621F634640FFC544FE55589BA50348522FBE4631FEBBBCD6EBDF6969283909
22     Info Hash:                                                         05-12-     Tushy     05-11-2019   07-05-2019   PA0002206404
       57486A4EDC4CD3291B78225FD65401AF15D5AD8A                           2019
       File Hash:                                                         09:53:02
       E64B4FF9B92806F61563E1BA7DA3EC247E543E4873D1BE0BF67780682F1050A1
23     Info Hash:                                                         05-01-     Blacked   04-30-2019   06-03-2019   PA0002178774
       F9B92290296A3DF4D4981A2EB881ECBD9591750C                           2019
       File Hash:                                                         03:50:45
       FB5B3789E4048125B9665266C55CBA91F9F4B53AFC0E29A6F9617CEDF5F9D963
24     Info Hash:                                                         04-26-     Blacked   04-25-2019   05-28-2019   PA0002200766
       49E920F163B2C9EF2C175D4BDFA8E00D957F0478                           2019
       File Hash:                                                         19:34:05
       EC0A7B41FAC1631FA099BE682C6FD8A4C367B0A6C18AE62A24E272827DF7BA5D
